Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on June 28, 2021 has been received and made of record. In response to Non-Final Office Action mailed on April 01, 2021, applicants amended independent claims 1, 12, 13, and 20. Dependent claims 2, 3, 5-11, and 14-19 are maintained. Applicants cancelled dependent claims 4 after the Non-Final Office Action. NO claim has been added as new claim. Therefore, claims 1-3 and 5-20 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1-3, and 5-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest applicants’ claim invention, “-----, a data storage unit configured to store max data having the highest value from among the plurality of pieces of sensing data and propagation data of at least one adjacent touch cell adjacent wherein the noise removing unit is configured to determine that data of at least one of the touch cells having no adjacent touch cell from among the plurality of touch cells having the plurality of pieces of sensing data is noise(figs.12&13 and related text of Specification submitted on June 04, 2020)” with all other limitations cited in claims 1 and 12 respectively.

Claims 13 and 20: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest applicants’ claim invention, “-----, a data storage unit configured to store max data having the highest value from among the plurality of pieces of raw data, to store propagation data of at least one adjacent touch cell adjacent to a max touch cell having the max data, and to not store pieces of raw data of touch cells except the max touch cell and the at least one adjacent touch cell; and a filtering unit configured to filter out raw data not stored in the data storage unit from among the plurality of pieces of raw data (figs.12&13 and related text of Specification submitted on June 04, 2020)” with all other limitations cited in claims 13 and 20 respectively.
Claims 2, 3, 5-11, and 14-19 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

56Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692